Citation Nr: 0512077	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  01-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for maxillary 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and niece



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1987 to August 
1996.

This appeal to the Board of Veterans Appeals (the Board) is 
from a February 2000 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Service connection is also in effect for appendectomy scar; 
scar from removal of a lipoma; and right salpingo-
oophorectomy due to ovarian dermoid cyst, each rated as 
noncompensably disabling.  The veteran is also in receipt of 
special monthly compensation under 38 U.S.C.A. § 1114 on 
account of anatomical loss of a creative organ.  

During the course of the current appeal, the appellant has 
raised a number of other issues including entitlement to 
increased evaluations and/or additional service connected 
disabilities, none of which have been fully perfected on 
appeal and are not part of the current appellate review.  
38 C.F.R. § 20.200 (2004).  

The veteran was initially scheduled to provide testimony via 
a videoconference hearing in November 2004, but she changed 
her mind, and opted for a Travel Board hearing.  The veteran 
and her niece provided testimony before a Veterans Law Judge 
at the RO in February 2005; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran's last VA compensation examination was in 
February 2001.  

Since then, she has been seen on a number of occasions in 
various private hospital emergency rooms for complaints 
including relating to migraines and sinusitis.  Records from 
these facilities are in the file. 

The veteran and her niece testified as to the frequency and 
severity of her headaches and sinus symptoms, the impact of 
light on her migraine symptoms, and the tendency of her 
migraines to render her virtually immobile, requiring total 
darkness and quiet.  

She also testified that she had also been seen by a Dr. L at 
the Lehigh facility.  Some records are in the file from that 
physician and facility.  However, it is unclear whether there 
may be additional pertinent records which are not now on 
file.

She has indicated that she has been seen at VA facilities in 
Bay Pines, Ft. Myer and Tampa.  Records appear to be in the 
file from all three.   

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine 
headaches are rated based upon the nature of prostrating 
attacks and how often they occur.  A 10 percent evaluation is 
assigned for headaches with characteristic prostrating 
attacks averaging one in two months over the previous several 
months.  A 30 percent evaluation may be assigned for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the previous several months.  
A 
50 percent evaluation is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  
38 C.F.R. § 4.124a (2004).

It is of some interest that on several private emergency room 
reports, it is noted that she had sinus symptoms in 
association with the headaches.  She is shown to have been or 
currently taking a number of potent medications including 
Imitrex.

The current rating criteria provides that sinusitis 
(Diagnostic Code 6513) is to be assigned a 10 percent 
evaluation for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).

The veteran specifically alleges that her sinus problems are 
quite frequent, that she has sneezing and sinus drainage on a 
continuous, often daily, basis, and that she has discharge as 
well as pain and headaches.  

At the hearing, the veteran and her representative 
specifically asked for an additional VA examination based on 
their assertion that her symptoms have increased considerably 
in severity since the 2001 VA examination.  See VA O.G.C. 
Prec. Op. No. 11-95 (April 7, 1995) (another VA examination 
is required when disability in question has undergone an 
increase in severity since the time of the last VA 
examination).  Based on the veteran's and her niece's 
testimony in conjunction with the medical records since 2001, 
the Board finds that this request for reexamination is 
justified.  

The case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She should be asked for release 
and clarification as to any specific 
periods of care at the Lehigh Regional 
Medical Center, Lehigh Acres, FL, for 
which the records are not in the file, 
and these records should be obtained.  

If any pertinent VA treatment records are 
also not in the file, she should be asked 
to identity these, and they should be 
obtained and added to the file.

2.  The veteran should be scheduled for a 
VA examination by appropriate examiners 
to determine the exact nature and extent 
of all current headache and sinus 
disabilities.  All pertinent testing 
should be accomplished including X-rays 
and other studies.  The claims file 
including all treatment records since the 
last VA examination in 2001 should be 
reviewed before the examination.  The 
examiners should specifically identify 
all symptoms; the specific frequency of 
pertinent symptoms related to both 
headache and sinus disabilities; and 
quantify the severity of their impact on 
all aspects of the veteran's daily life.  
The opinions should be annotated to the 
evidence of record.

3.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further appellate review  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


